                                               Case 19-00083      Filed 10/02/20    Entered 10/02/20 14:00:27         Doc# 324      Page 1 of 5


                                                      Cabot Christianson, Esq.
                                                      Alaska Bar No. 7811089
                                                      LAW OFFICES OF CABOT CHRISTIANSON, P.C.
                                                      911 W. 8th Avenue, Suite 201
                                                      Anchorage, AK 99501
                                                      Phone (907) 258-6016
                                                      cabot@cclawyers.net

                                                      Attorneys for Kenneth W. Battley, Trustee

                                                                        IN THE UNITED STATES BANKRUPTCY COURT

                                                                              FOR THE DISTRICT OF ALASKA

                                                      In Re:                                    )
                                                                                                )
                                                      POMRENKE MINING, LLC, a Delaware          )
                                                      Limited Liability Company,                )                    Case No.: 19-00083 GS
                                                                                                )
                                                                           Debtor.              )                    Chapter 7
                                                      __________________________________________)

                                                                                          REPORT OF SALE
                                                                           [Sale of assets to Northwest Gold Diggers, LLC]
911 WEST 8TH AVENUE, #201 C ANCHORAGE, ALASKA 99501




                                                               Kenneth W. Battley, Trustee, advises the Court, creditors, and equity holders, that
        LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                      pursuant to the Order Granting Trustee’s Motion for Approval to Sell Assets, Free and
            (907) 258-6016 C Fax (907) 258-2026




                                                      Clear of Liens, to NWG/Pomrenke, Docket 111 (“the Sale Order”), the Trustee sold the

                                                      estate’s assets as described in that order to Northwest Gold Diggers, LLC (“NWG”) for

                                                      $1,036,500, payable $400,000 in cash plus a note for $636,500 accruing interest at 6%

                                                      per annum starting July 15, 2019. Attached is a copy of the note. The note is secured by

                                                      preferred ship mortgages in the vessels, and security interests in the assets sold, as

                                                      described in the order. The sale closed as of July 15, 2019.




                                                      PAGE 1         REPORT OF SALE - SALE OF ASSETS TO NORTHWEST GOLD DIGGERS, LLC
                                                               C:\USERS\CABOT\DOCUMENTS\REPORT OF SALE - POMRENKE ASSETS V2.WPD
                                               Case 19-00083      Filed 10/02/20     Entered 10/02/20 14:00:27         Doc# 324      Page 2 of 5


                                                               The note is due the earlier of (a) July 15, 2020, or (b) 30 days after demand is

                                                      made by the Trustee once the claims deadline expires and any claims objections to non-

                                                      insider claims are adjudicated. In addition, NWG and the Pomrenkes are entitled to

                                                      offset their allowed proofs of claim against the note balance.

                                                               The Carol Mattick claim had not been fully adjudicated by July 15, 2020, nor had

                                                      the amount of the Claims 1 and 4 (held by NWG and Shawn Pomrenke) been

                                                      adjudicated. Also, it appeared to the Trustee that the estate’s cash on hand would be very

                                                      close to sufficient to pay all claims against the estate, including Chapter 7 administrative

                                                      claims and post-petition interest. For these reasons, the Trustee elected, in the exercise of

                                                      his business judgment, to not immediately call for payment on the note.

                                                               The Trustee is preparing his final account. The estate’s cash on hand was not

                                                      quite enough to pay all claims against the estate, including Chapter 7 administrative
911 WEST 8TH AVENUE, #201 C ANCHORAGE, ALASKA 99501




                                                      claims and post-petition interest; accordingly, the Trustee made demand that NWG pay

                                                      $2,500, in order that the estate would have sufficient cash. NWG paid that amount on
        LAW OFFICES OF CABOT CHRISTIANSON, P.C.

            (907) 258-6016 C Fax (907) 258-2026




                                                      October 2, 2020. After credit for the offsets for Claims 1 and 4, and post-petition interest

                                                      thereon to the note date, and after credit for the payment, the remaining balance due on

                                                      the note will be distributed to equity holders in proportion to their equity interests, as

                                                      determined by this Court. Pursuant to the sales agreement attached to Sales Order, the

                                                      Trustee is tasked with dividing the amount due the equity holders into one or more

                                                      subnotes; the subnotes to NWG and Shawn Pomrenke are unsecured, whereas the




                                                      PAGE 2         REPORT OF SALE - SALE OF ASSETS TO NORTHWEST GOLD DIGGERS, LLC
                                                               C:\USERS\CABOT\DOCUMENTS\REPORT OF SALE - POMRENKE ASSETS V2.WPD
                                               Case 19-00083      Filed 10/02/20    Entered 10/02/20 14:00:27         Doc# 324        Page 3 of 5


                                                      subnotes to the Blue Water entities are secured by the vessels and other assets securing

                                                      the note.

                                                               A pro-forma accounting of the balance due on the note, after the NWG/Pomrenke

                                                      offsets and payments, as of December 20, 2020 is as follows:


                                                               Note - face amount                                    $636,500.00

                                                               Offsets against note
                                                                      NWG Claim No. 1                                ($503,489.48)
                                                                      Shawn Pomrenke Claim No. 4                     ($ 25,076.84)

                                                                      Post-petition interest to date of note
                                                                      @2.52% - 3/15/19 to 7/15/19
                                                                      Claim No. 1                                    ($   4,240.90)
                                                                      Claim No. 4                                    ($   2,121.22)

                                                               Remaining balance due on note after offsets           $ 103,481.56

                                                               Interest due on remaining note balance
                                                                      @ 6% from 7/15/19 to 12/20/20                   $   8,913.59
911 WEST 8TH AVENUE, #201 C ANCHORAGE, ALASKA 99501




                                                               Credit for payment 10/1/20 (applied to interest)      ($   2,500.00)
        LAW OFFICES OF CABOT CHRISTIANSON, P.C.

            (907) 258-6016 C Fax (907) 258-2026




                                                               Projected balance due on note 12/20/20                $ 109,895.15
                                                               (to be distributed to equity holders)


                                                               RESPECTFULLY SUBMITTED on October 2, 2020 .

                                                                                     LAW OFFICES OF CABOT CHRISTIANSON, P.C.
                                                                                     Attorneys for Kenneth W. Battley, Trustee

                                                                                     By:    /s/ Cabot Christianson
                                                                                              Cabot Christianson




                                                      PAGE 3         REPORT OF SALE - SALE OF ASSETS TO NORTHWEST GOLD DIGGERS, LLC
                                                               C:\USERS\CABOT\DOCUMENTS\REPORT OF SALE - POMRENKE ASSETS V2.WPD
Case 19-00083   Filed 10/02/20   Entered 10/02/20 14:00:27   Doc# 324   Page 4 of 5
Case 19-00083   Filed 10/02/20   Entered 10/02/20 14:00:27   Doc# 324   Page 5 of 5
